Name: Council Regulation (EEC) No 3165/82 of 22 November 1982 temporarily and totally suspending the Common Customs Tariff duties on certain niobium alloy products falling within subheadings ex 81.04 H I and H II
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 82 Official Journal of the European Communities No L 332/3 COUNCIL REGULATION (EEC) No 3165/82 of 22 November 1982 temporarily and totally suspending the Common Customs Tariff duties on certain niobium alloy products falling within subheadings ex 81.04 H I and H II THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 As from the date of entry into force of this Regulation and until 30 June 1983 , the autonomous Common Customs Tariff duties on the following products shall be totally suspended : (a) ex 81.04 H I : unwrought niobium alloy containing by weight not less than 52 % and not more than 55 % of niobium and not less than 45 % and not more than 48 % of titanium ; (b) ex 81.04 H II : niobium alloy bars and rods or billets containing by weight not less than 52 % and not more than 55 % of niobium and not less than 45 % and not more than 48 % titanium . Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas current Community production of the products referred to in this Regulation is inadequate and producers cannot therefore satisfy the needs of the Community's user industries ; Whereas it is in the Community's interest that it should totally suspend the autonomous Common Customs Tariff duties on these products ; Whereas, in view of the difficulties involved in making a rigorous assessment in the near future of develop ­ ments in the economic situation of the sector in ques ­ tion , this suspension measure should be taken only temporarily by fixing its term of validity on the basis of the interests of Community production , Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982. For the Council The President U. ELLEMANN-JENSEN